DISMISSED and Opinion Filed December 2, 2022




                                         In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00934-CR

                          EX PARTE ROBERT YEZAK

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-83236-2019

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      Robert Yezak filed a pro se notice of appeal seeking to appeal the trial court’s

“nonruling” on his pro se pretrial application for writ of habeas corpus. Appellant

has also filed several pro se motions.

      The clerk’s record filed in this appeal shows appellant is represented by

counsel in the trial court proceedings below. The clerk’s record does not contain a

written order showing the trial court has ruled on appellant’s pro se habeas

application. A review of the trial court’s online docket sheet, publicly available via

the Collin County District Clerk’s website, does not show any order ruling on the

habeas application. See In re Johnson, 599 S.W.3d 311, 311 & n.1 (Tex. App.—
Dallas 2020, orig. proceeding) (appellate court may take judicial notice of online

docket sheet when determining jurisdiction).

      The trial court is not obligated to rule on matters filed pro se by a defendant

who is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007). In this case, the record shows the trial court has not ruled on

appellant’s pro se pretrial application for writ of habeas corpus.

      We have no jurisdiction to entertain an appeal unless the trial court has entered

a judgment or appealable order. See TEX. R. APP. P. 26.2(a)(1); State v. Sanavongxay,

407 S.W.3d 252, 259 (Tex. Crim. App. 2012); Henderson v. State, 153 S.W.3d 735,

735–36 (Tex. App.—Dallas 2005, no pet.). Because the record in this case shows the

trial court has taken no action on appellant’s pro se writ application and has not

signed an appealable order, we have no jurisdiction to consider appellant’s appeal.

See Sanavongxay, 407 S.W.3d at 259; Robinson, 240 S.W.3d at 922; Henderson, 153

S.W.3d at 735–36.

      We deny appellant’s pro se motions and dismiss the appeal for want of

jurisdiction.




                                            /Cory L. Carlyle//
220934f.u05                                 CORY L. CARLYLE
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE ROBERT YEZAK                       On Appeal from the 199th Judicial
                                            District Court, Collin County, Texas
No. 05-22-00934-CR                          Trial Court Cause No. 199-83236-
                                            2019.
                                            Opinion delivered by Justice Carlyle.
                                            Justices Molberg and Partida-Kipness
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 2nd day of December, 2022.




                                      –3–